UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1325


In re: MARK ANTHONY JAMES, a/k/a Shoffer, a/k/a Shoff Dog,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                       (3:14-cr-00604-JFA-9; 3:18-cv-02375-JFA)


Submitted: July 24, 2020                                          Decided: August 4, 2020


Before MOTZ, WYNN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark Anthony James, Petitioner Pro Se. Katherine Hollingsworth Flynn, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark Anthony James petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2018) motion. He seeks an

order from this court directing the district court to act. Our review of the district court’s

docket reveals that, on March 27, 2020, the district court denied relief on James’ motion.

James v. United States, Nos. 3:14-cr-00604-JFA-9; 3-18-cv-02375-JFA (D.S.C. Mar. 22,

2020). Accordingly, because the district court has decided James’ motion, we deny James’

mandamus petition as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                             2